COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                          §                  No. 08-22-00115-CR

                                                          §                     Appeal from the

    EX PARTE: ADAM PORRAS                                 §              106th Judicial District Court

                                                          §                of Gaines County, Texas

                                                          §                      (TC# 22-5803)


                                      MEMORANDUM OPINION

        This is an appeal of the trial court’s order denying Appellant’s pretrial application for writ

of habeas corpus seeking a bond reduction. We dismiss this appeal as moot. 1

        Appellant failed to timely file an Appellant’s Brief or a motion for extension of time to file

same. Accordingly, on August 31, 2022, we issued a letter to Appellant directing him to file an

extension motion and his brief within ten days. When Appellant failed to do so, we abated this

appeal and remanded the case to the trial court to conduct a hearing to determine whether Appellant

wished to pursue the appeal and whether he had been deprived of effective assistance of counsel.

The trial court conducted the hearing and entered findings, concluding that, following a bargained-


1
  This case was transferred from our sister court in Eastland (11th District) pursuant to the Texas Supreme Court’s
docket equalization efforts. See TEX.GOV’T CODE ANN. section 73.001. We follow the precedent of the Eastland Court
of Appeals to the extent they might conflict with our own. See TEX.R.APP.P. 41.3.
for guilty plea—wherein Appellant pleaded guilty to lesser-included offenses of two of the charged

counts in exchange for dismissal of all remaining counts—Appellant no longer desired to pursue

this appeal. The trial court also found Appellant had not been deprived of effective assistance of

counsel.

       Where appellant has been convicted of the underlying offenses, or the offenses have been

dismissed, his appeal from the pretrial habeas application for a reduction of bond becomes moot.

See Saucedo v. State, 795 S.W.2d 8, 9 (Tex.App—Houston [14th Dist.] 1990, no pet.)(finding

issues regarding appellant’s pretrial restraint rendered moot by entry of his guilty plea to the

underlying criminal offense because he is now confined based on judgment and sentence, not on

the complained-of process underlying his original detention); State v. Golding, 398 S.W.3d 745,

747 (Tex.App.—Houston [1st Dist.] 2011, pet. ref’d)(legal issues raised in habeas application are

rendered moot where the premise of habeas application is “destroyed by subsequent

developments”); Duggan v. State,No. 01-90-00379-CR, 1991 WL 67006, at *1 (Tex.App.—

Houston [1st Dist.] May 2, 1991, no pet.)(per curiam)(not designated for publication)(dismissing

as moot pretrial habeas writ seeking bond reduction where appellant pleaded guilty to the

underlying offenses).

       We adopt the trial court’s findings and dismiss this appeal as moot.


                                             YVONNE T. RODRIGUEZ, Chief Justice

October 26, 2022

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  2